Case 2:13-cv-00193 Document 1181 Filed on 0 sqhRae Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRIGH€
SOUTHERN DISTRICT OF Bax#hS'¢ ver g
yO
as gence
INK |
0801-99
S. Christopher Suprun CLERK OF COURT
909 Collins Blvd. P.O. BOX 61010
Cedar Hill, TX US 75104 __ HOUSTON, TEXAS 77208

http://www.txs.uscourts.gov

 

4. Date: Thursday, August 1, 2019
Case Number: 2:13-cv-00193
Document Number: 1178 (1 page)
Notice Number: 20190801-99
Notice: The attached order has been entered.

 

 
 

 

 

 

 

 

een se

ret Ea Wht

 

BTaetT<Re2/ 7

 

 

ae -
. whee ~ ™~,
en Ee SESS Se zi ue S oe - Wise

 

Case 2:13-cv-00193;} Document 1181 Filed on 08/13/19 in TXSD Page 2 of 2

610z Zo anvsisrze1000
095000 $ zoozZ diz

o_o SEE

Se Te we
S43MOE ANIL Id 49V1SOd SN

 

 

 

 

SSANISNG “TVIDISAO

80¢ZLZ SVX3L ‘NOLSNOH
OLO!9 XOE SADIAAO LSOd
SVXAL AO LOILSIC NSSHLNOS

LYNOD LOIALSIC SALVLS GALINN
MasaTS
